Title: To Thomas Jefferson from Jacob Vernes, 3 November 1789
From: Vernes, Jacob
To: Jefferson, Thomas



Sir
Nantes 3d. Novber. 1789

My stay at Lorient having been prolonged more than I expected, made me defer writing to you. I expected to be able to acquaint you sooner from Bordeaux of the forwarding the packet for Madrid by a sure opportunity; but I have been obliged to keep it according to your Excellency’s orders, till I can put it into sure hands which will carry it to its destination.—I am now going to that port from which I shall in a short time have the honour of writing to you. In the mean time I take the opportunity of the Carolina planter Captn. Trusdale which is going to Charlestown and by which I send a small packet to Messrs. Brailsford and Morris and I beg them to forward you the present.—If I do not mistake, Sir, it was you who were so good as to recommend my house of Lorient to them, and as I desire much to correspond with Messrs. Brailsford and Morris, I thought I might take the liberty of referring them to your Excellency for information, If they wished to take any nearer than the European houses which I have directed them. The inclosed copy of the letter which I have just wrote them, will inform you of what I say to them on that subject.
The Esteem your Excellency has been so good as to shew me, flatters me too much to refuse the Confidence your goodness inspires me, and of which perhaps I am not undeserving from my respect and attachment to you. My house at Bordeaux is very solidly settled  and with 300,000₶ which my friends advance, as interested in it, I shall unite a Stock of 450,000₶, so that I may justly reclaim your Excellency’s recommendation and your friends confidence. I write this rather at a venture; I shall not know till I am at Bordeaux whether really you have Sailed, and in this Case I shall have the honour of writing you by the first opportunity, and give you some news from France, not precisely contained in the publick papers, which, I suppose, Mr. Short sends you, and besides I shall take care to give him notice of the Vessels that are going to the United States. I am very desirous that your Excellency may return by the way of Bordx.
I have taken the liberty to give a letter of recommendation for you to Mr. Walsh of Cadiz, brother to the Senior of the House of Domque. Terry & Ce. one of the more respectable houses in Spain, and the most active in the trade of the United States. I have desired him to Collect the necessary instruction to Know what exportation of Ship timber and other wood could be made from America to France with advantage to the United States. I have already made several essays at Lorient, with Mr. Thevenard Commandant of Marine, of Timber sent from New york to Brest where a like Cargoe had already been refused by the administration of the Port. I had the Cargoe, that was consigned to us, brought from Brest to Lorient without unloading it. There we found by the different tryals on the weight and strength, the oak of America is a Medium in goodness between the oak from the North of Europe and the best in France, and that the Pine also held the Middle place between the excellent masts of the Nord and our bad french Pinot: the result of that was that the whole was saleable and we accordingly sold it to the King. We had 3.₶ 6s. for the Cubic foot of oak, and proportionable current price for the Masts. But the oak beams, had all, without exception, the fault of being rotten in the whole length at the heart, or at least the young trees were very red and soft. This defect rendered them unserviceable for ship timbers, because this work requires the whole beam; but being sawed into three planks and setting aside the midle one, the two superficial planks were excellent and beautiful pieces.
It is generally believed that the New-England built ships rot in a little time. Without doubt this accident is owing to the defect I have just mentioned and which all the timber from the Northern provinces seem to be subject to, and which they dont appear to be aware of in America.  The question is then to know
1. Whether all the oak wood from the Northern provinces is subject to this defect in the heart, which rots them and renders them unfit to be employed for Ship timber?
2. Whether this fault, in case it has been remarked in all the wood employd, is not perhaps rather owing to its being cut in a wrong season when the sap is still in activity?
3. Whether the wood of the southern provinces, where otherwise the oak ought to be of a better quality, have the same defect? If this fault was irremediable, all the wood intended for France must be sawn into planks to avoid paying the freight of the bad woods.—I could send the necessary proportions; as the larger proportions do not render the freight dearer, notwithstanding they enhance the value of the cubic foot at the sale.
I think it necessary to submit to your Excellency’s judgment those first Ideas of an object which I look upon as very important. I have communicated them to Mr. Walsh whose good judgment and long residence in the several provinces of the United States will enable him to collect good information; And I have beg’d him to present himself to your Excellency, and he will be very happy to be honour’d with your acquaintance.—Perhaps the necessity of making a good choice for the Consulship of Spain and the information that Mr. Walsh can give you with regard to the Situation and Connections of his house will engage you to Support the request that he was to have made for the Consulship of Cadiz for his brother, and I take the liberty of requesting it of you as far as the fear of hurting the limits your delicacy sets to your ministerial department permits me.
As for me, Sir, I ardently wish to obtain the important consulship of Bordeaux, and I will request the Marquis de la Fayete to write to his Excy. the President of the Congress and Support the petition I intend to send him: This is the manner most commonly adopted for the European Consulships. I hope I am pardonable in writing to your Excellency that the manner I have been educated, the commercial studies I have made, the time I have lived at Paris, as well as the connections I have formed there, make me believe that my Services may be of some advantage to the United States. I presume there are no emoluments attending the American Consulships, and it is only a Motive of disinterested Emulation and Ambition, recommendable in my Situation which makes me desire to obtain that of Guyenne.
While you are absent, Sir, the Enigma of the destiny of France  will perhaps unravel itself. The question of the propriety of the Clergy’s Lands will soon be decided: Several memorials made by that order have disposed the opinions in their favour, and the National assembly may desire to be just on a circumstance when it may perhaps be said with truth that the Nation could not in any light be unjust. The Municipalities, the provincial assemblies, and the judiciary order are not formed, and the time which often is favourable to great affairs may seem to be against us. The Marquis de la Fayete has been in very great danger, and it seems very probable that a prince now in England on a true or false mission served as the Center and Tool to a great and dangerous Conspiration.—The publick opinion seems inclined at least to adopt the accusations against the prince; which accusations make the prince play a very ridiculous part, for the hero, the giant of the conspiration, would be M. de Mir[ab]eau.
While France perhaps is near sinking under the weight of a too easily acquired liberty, your provinces quietly execute a slow formed and wise Constitution. It is a fine example, especially that of preferring agriculture to Manufactures, which the Congress has consecrated as a Maxim.
My direction, if your Excellency should have leisure to write to me or any orders to give me is at Bordeaux, from whence I shall not return to Lorient.
I beg your Excellency to believe the assurances of sincere gratitude & respect with which I am Sir Your most obedient most humble servant,

J. Vernes


P.S. As I was going to close my letter, a thought started up to me that perhaps would fix the consulships so as to give me an advantageous place wtihout offending anybody. It would be to give me the title of Consul General of part of the Coasts of France instead of the Consulship of Lorient that your Excellency was so good as to ask for me. This would allow consuls in all the considerable places, and Vice Consuls in the others. I think it would be convenient to have Consuls general as the King of Sweden, the Republick of Holland and some other powers have. There might be 4 or 3 vizt.


3
{
One for the Mediterranean, who would without doubt reside at Marseilles.


One for the Coasts from Bayonne to Quimper, Lorient or Brest or Nantes inclusively, or South coasts of France.


One from the Coasts from Dunkirk to Brest, Quimper, Lorient or Nantes exclusively or North Coasts of France.



Or if Four were preferred.


4
{
One from Bayonne to Nantes exclusively, Gascony, Guyenne, Saintonge, Aunis, and Poitou


One from Nantes to St. Malo inclusively, that is to say all 4 Britanny.


One from St. Malo’s to Dunkirk say Normandy, Picardy, Artois and Flanders


One for the Mediterranean


The Consul general would reside at the port which would suit him best, and if the Consuls should have any emoluments, the General Consuls should not have any, only that their Expences should be reimbursed them, when any business obliged him to undertake a Journey on an urgent occasion or on the Invitation or order of the Minister of the United States at the Court of France. It appears to me that the division for the 3 Consuls general only would be sufficient. The Second is more remarkable by the division of the provinces. But in both cases I think your Excellency would find my Election Easier; for it is not as Consul of Bordeaux that I am design’d, but as Consul general of 3 provinces, and my nomination admits if you desire it a Consul at Bordeaux who would be the person you have pointed out. I sollicit your Excellency’s Indulgence for the liberty I take of proposing this plan which appears to be executable if you won’t disapprove it.
In war time the Consuls general will be very Serviceable by their general attention, and the Concert of their actions and reports to the Minister. Their intervention will even contribute to Secrecy of any dispositions they may be ordered to have executed in their department. This Hierarchy is not an innovation; on the contrary it is observed by several nations namely by the french, the Swedes, the Danes and the Hollanders. England, I think, follows the same method. The Consuls general would be in reality the ambassadors Men of Confidence. Those places ought to be given to none but Strangers, as there being a french man, may in some particular circumstance weaken the extent of the dutys attending foreign interests, and they should be under the immediate orders of the minister and obligd to go to Paris or Elsewhere whenever he should require it. I have this necessary quality of a stranger which I believe requisite. I am a citizen of Geneva and was early instructed in the principles of a Republican.

 